Case: 21-60782     Document: 00516441952         Page: 1     Date Filed: 08/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-60782                         August 22, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

   Roderick Winston Stanton-Black,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A035 166 856


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Roderick Winston Stanton-Black, a native and citizen of Jamaica,
   petitions for review of the Board of Immigration Appeals’ (BIA) decision
   dismissing his appeal and adopting and affirming the Immigration Judge’s
   (IJ) denial of his application for Convention Against Torture (CAT) relief.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60782      Document: 00516441952          Page: 2    Date Filed: 08/22/2022




                                    No. 21-60782


   He asserts that, if he is returned to Jamaica, he will more likely than not be
   tortured by members of the Rude Boys gang on account of his sexual lifestyle.
          Stanton-Black failed to exhaust, and we lack jurisdiction to consider,
   his claims that the IJ (1) failed to develop the record as required by 8 U.S.C.
   § 1229a(b)(1) and 8 C.F.R. § 1240.32(b); and (2) improperly required him to
   provide corroborating evidence without complying with the statutory
   requirements set forth in Matter of L-A-C, 26 I. & N. Dec. 516, 521-22 (BIA
   2015). See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C.
   § 1252(d)(1). He does not address, and has thus abandoned any challenge to,
   the BIA’s denial of his motion to remand to pursue cancellation of removal
   and waiver of inadmissibility. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
   Cir. 2003).
          We review the BIA’s decision but also consider the IJ’s decision
   when, as here, it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018). We review factual findings for substantial evidence, see
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005), and questions of law de
   novo, see Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).
          Substantial evidence supports the finding that the single attack on
   Stanton-Black by the Rude Boys during his incarceration in Pennsylvania in
   2010, the injuries from which attack did not require medical attention, did
   not constitute past torture. See Gjetani v. Barr, 968 F.3d 393, 395-96, 399 (5th
   Cir. 2020) (holding that substantial evidence supported BIA’s determination
   that petitioner had not suffered past persecution when petitioner had been
   subjected to death threats and single assault resulting in injuries requiring
   stitches); Qorane v. Barr, 919 F.3d 904, 911 (5th Cir. 2019) (observing that if
   actions do not qualify as persecution, they necessarily do not constitute
   torture). Substantial evidence likewise supports the findings that Stanton-
   Black had failed to establish that (1) the Rude Boys collaborated with




                                          2
Case: 21-60782     Document: 00516441952           Page: 3   Date Filed: 08/22/2022




                                    No. 21-60782


   Jamaican government officials or posed any threat within the country, (2)
   anyone in Jamaica would be monitoring his whereabouts given that the
   incident at issue occurred over ten years ago, or (3) Jamaican government
   officials would acquiesce in his torture. See Qorane, 919 F.3d at 911.
          Stanton-Black’s argument that his due process rights were violated by
   the IJ’s alleged denial of his request for a hearing extension to supplement
   the record is without merit. Contrary to his assertion, Stanton-Black did not
   request, and the IJ did not deny, a hearing extension. Moreover, he cites
   nothing in the additional documents that would have affected the denial of
   his CAT claim. See Okpala v. Whitaker, 908 F.3d 965, 971 (5th Cir. 2018)
   (holding that alien must make showing of substantial prejudice to prevail on
   due process claim).
          The petition for review is DENIED IN PART and DISMISSED
   IN PART.




                                         3